DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 20, 21, 23, 25, 26, 41-43, in the reply filed on 07/11/2022 is acknowledged.
Claims 30 and 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a term “split ribozyme”. Such recitation is not a term of the art and is not given any definition in the instant disclosure, therefore it is unclear what is meant by the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 26 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In view of the broadest reasonable interpretation of the claimed invention, the cell embraces a human. It is suggested to amend the claim with the term ‘isolated’ or ‘non-mammalian cell’.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) circular effector molecules, such effector molecules can be mRNAs, miRNAs and others as in claim 10. It is well known in the art that mRNAs and miRNAs are natural products. The fact that such molecules are circular does not make their structure or function any different, therefore they are still natural products. This judicial exception is not integrated into a practical application because the way the natural products were produced does not affect the fact that the products are natural. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is simply drawn to a product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelissen et al (Nucleic Acid Research, 2012, vol.40, no.13, e102: 1-12, cited from IDS).
Nelissen et al disclose RNA molecules comprising hammerhead ribozyme, ligation sequence, effector molecule, ligation sequence and another hammerhead ribozyme, such RNAs comprising modified nucleotides (see Fig.1 legend) in Figure 1.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felgner et al (US 2003/0032615, February 2003).
Felgner et al disclose circular mRNA (see paragraph [0072]). Such circular mRNA was not produced using the instantly claimed RNA molecule, but structurally it is not different, independently of the process by which it was produced. Therefore such circular mRNA anticipates instant claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 20, 21, 23, 25, 26, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (RNA, 2015, 21: 1554-1565, cited from IDS) as evidenced by Filonov et al (JACS, 2014, 136: 16299-16308) and Eiler et al (PNAS, 2014, 111: 13028-13033) and in further view of Jaffrey et al (WO 2010/096584, August 2010, cited from IDS) and Weingarten-Gabbay et al (Science, 2016, 351, 6270: 1-13).
Lu et al teach that certain tRNA splicing goes through formation of 5-OH and 2′,3′-cyclic phosphate groups and further ligation by RtcB leads to creation of circular RNA, which is extremely stable and can be used in biochemical research (see Figure 2B, second column on page 1555, last paragraph on page 1559). Further Lu et al teach a vector operational in human cells with U6 promoter allowing production of circularized RNA tagged with Broccoli or Spinach aptamer (see second column on page 1558, Figure 3). Such aptamer can bind to fluorophore, whose fluorescence changes upon aptamer binding as evidenced by Abstract from Filonov et al.
Eiler et al teach that P1 and P3 Twister ribozymes go through self-cleaving reaction producing 5-OH and 2′,3′-cyclic phosphate groups (see second column on page 13028).
Neither Lu et al, nor Eiler et al teach an RNA molecule comprising first ribozyme, first ligation sequence, effector molecule, second ligation sequence, second ribozyme located in that sequence 5’ to 3’, such RNA molecule comprising modified nucleotides, or ribozyme being ligand-activated, or effector molecule comprising IRES coupled to an RNA encoding peptide sequence, or vector encoding such RNA comprising T7 promoter.
Jaffrey et al teach ligand-activated ribozymes (see paragraph [0288]) and modified nucleotides increasing nucleic acids stability (see paragraph [0109]). Jaffrey et al also teach T7 promoters (see paragraph [0152]).
Weingarten-Gabbay et al teach that IRES sequence recruits a ribosome to protein coding sequence such as mRNA (see first column on page 1, Figure 4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to construct RNA molecule comprising Twister ribozyme, portion of tRNA exon sequence, IRES coupled with peptide encoding RNA, another portion of tRNA exon sequence and another Twister ribozyme based on teachings of Lu et al, Eiler et al, Jaffrey et al and Weingarten-Gabbay et al. One of the ordinary skill in the art would be motivated to do so based on teaching of Lu et al, which describes a system of producing circular RNA from tRNA and further improving it by adding two ribozymes flanking the tRNA in order to improve cleavage reaction, because the ribozymes produce the same 5’ and 3’ ends as splicing reaction for tRNA, based on teachings of Eiler et al. Further such improved system can be used with different ribozymes such as ligand-activated ones taught by Jaffrey et al and can be used to produce different circularized RNAs such as IRES coupled with protein coding mRNA as taught by Weingarten-Gabbay et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635